Citation Nr: 1546507	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include PTSD, depression, and anxiety.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1979 to February 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2012 rating decisions by the Houston, Texas Department of Veterans Affairs Regional Office (RO).  

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A July 2011 Memorandum Decision from the United States Court of Appeals for Veterans Claims affirmed a January 2010 Board decision which denied entitlement to service connection for PTSD.

2.  The evidence associated with the record subsequent to the July 2011 Memorandum Decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for include PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The pertinent evidence of record at the time of the July 2011 Memorandum Decision and January 2010 Board decision included the Veteran's service medical records, lay statements pertaining to stressor events, and post-service VA treatment records and examination reports which showed the Veteran did not meet the full diagnostic criteria for PTSD.  The pertinent evidence received since the final decision includes statements from mental health providers noting that the Veteran's mental health disabilities, including PTSD, are related to service.  Specifically, in a November 2011 statement, Dr. P.M. detailed the course of the Veteran's treatment, his symptoms, and diagnoses.  Dr. P.M. stated that it was his opinion that the Veteran's PTSD began while on active service, after witnessing the death of a friend during training.  

The Board finds that the November 2011 private treatment summary from Dr. P.M. is new and material.  The Board notes that it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for PTSD is warranted.  


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for PTSD, is granted.


REMAND

The Board finds that additional development is required before the claim of entitlement to service connection for a psychiatric disability is decided.  

The Veteran has reported that he has PTSD after witnessing the death of a friend during boot camp, which the Board notes has been verified, but the evidence of record does not corroborate the Veteran's statements with regard to manner of death.  Additionally, private medical records associated with the claims files show that the Veteran has current diagnoses of PTSD, depression, and anxiety.  Numerous private treatment providers have submitted statements indicating that it is their opinion that the Veteran's various psychiatric disabilities are related to active service.  However, those opinions are not associated with statements of supporting rationale citing to evidence in the record.  

Therefore, the Board finds that the Veteran should be provided a VA examination to determine whether he has a psychiatric disability that is etiologically related to active service, to include whether witnessing the death of a friend during training serves as a sufficient stressor to support a diagnosis of PTSD.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist with sufficient expertise to determine the nature and etiology of all currently present psychiatric disabilities, to include PTSD.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions expressed must be provided.  The examiner should reconcile the opinion with the opinions submitted by private treatment providers.  Based on the examination and a review of the record, the examiner should provide the following opinions:

(a) Diagnose all psychiatric disabilities present and state whether each criterion for a diagnosis of PTSD is met.  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that is related to any aspect of active service?  

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to an in-service stressor event, to include witnessing a friend die during boot camp.

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychosis that was present within one year of separation from active service?  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


